

114 S3020 RS: To update the map of, and modify the maximum acreage available for inclusion in, the Florissant Fossil Beds National Monument.
U.S. Senate
2016-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 606114th CONGRESS2d SessionS. 3020[Report No. 114–333]IN THE SENATE OF THE UNITED STATESJune 6, 2016Mr. Gardner introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesSeptember 6, 2016Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo update the map of, and modify the maximum acreage available for inclusion in, the Florissant
			 Fossil Beds National Monument.
	
 1.Map update; maximum acreage available for inclusion in the Florissant Fossil Beds National MonumentThe first section of Public Law 91–60 (83 Stat. 101) is amended— (1)by striking entitled Proposed Florissant Fossil Beds National Monument, numbered NM–FFB–7100, and dated March 1967, and more particularly described by metes and bounds in an attachment to that map, and inserting numbered 171/132,544 and dated May 3, 2016,; and
 (2)by striking six thousand acres and inserting 6,300 acres.  1.Map update; maximum acreage available for inclusion in the Florissant Fossil Beds National MonumentThe first section of Public Law 91–60 (83 Stat. 101) is amended—
 (1)by striking entitled Proposed Florissant Fossil Beds National Monument, numbered NM–FFB–7100, and dated March 1967, and more particularly described by metes and bounds in an attachment to that map, and inserting entitled Florissant Fossil Beds National Monument Proposed Boundary Adjustment, numbered 171/132,544, and dated May 3, 2016,; and
 (2)by striking six thousand acres and inserting 6,300 acres.September 6, 2016Reported with an amendment